                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

BERNARD DEWITT CONDREY,                                     )
                                                            )
        Plaintiff,                                          )
                                                            )
v.                                                          )       CASE NO. 1:17-cv-789-SRW
                                                            )
NANCY A. BERRYHILL,                                         )
Acting Commissioner of Social Security,                     )
                                                            )
        Defendant.                                          )

                          MEMORANDUM OPINION AND ORDER1

        Plaintiff Bernard Dewitt Condrey commenced this action on November 17, 2017,

pursuant to 42 U.S.C. § 405(g), seeking judicial review of a final adverse decision of the

Commissioner denying his application for a period of disability and disability insurance

benefits. See Doc. 1; Doc. 13. On August 22, 2014, plaintiff filed his application alleging

disability as of January 18, 2014, because of “seizures,” “crooked spine,” “torn ligament

left shoulder—had surgery,” “bursitis in left shoulder,” “carpal tunnel in both wrists,” and

“migraines.” See R. 187, 191. On September 28, 2016, Administrative Law Judge Robert

Waller (“the ALJ”) issued an adverse decision after holding a hearing on May 23, 2016,

on the plaintiff’s application.2 See R. 18–28, 33–68. The Appeals Council denied plaintiff’s



1
  For the purposes of this appeal, the court uses the Code of Federal Regulations (“C.F.R.”) that was
effective until March 27, 2017, as that was the version of the C.F.R. in effect at the time the claim was filed.
See     20     C.F.R.   Part     404     and     416,    effective     March       27,    2017;     see    also
https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html Q. 3.
2
 Attorney Quinn Brock appeared with the plaintiff at the hearing before the ALJ, and Walter Blakeney of
the Brock & Stout law firm is plaintiff’s counsel of record before this court. R.33; Doc. 13.
                                                       1
request for review on September 13, 2017, and the ALJ’s decision became the final

decision of the Commissioner. See R. at 1–5.

       In the instant appeal, the plaintiff asks the court to reverse the Commissioner’s

adverse decision and award benefits or, in the alternative, to remand this cause to the

Commissioner under sentence four of 42 U.S.C. § 405(g). See Doc. 13 at 6. This case is

ready for review pursuant to 42 U.S.C. § 405(g). The parties have consented to entry of

final judgment by the Magistrate Judge. See 28 U.S.C. § 636(c); see also Docs. 11, 12. For

the reasons stated herein, and based upon its review of the record, the court finds that the

Commissioner’s decision is due to be affirmed.

       In addition, the plaintiff moves for an award of reasonable attorney’s fees pursuant

to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 241(d). See Doc. 13 at 6. Pursuant

to Federal Rule of Civil Procedure 54(d)(2)(B), the plaintiff also requests an extension of

time to file a motion for attorney’s fees under 42 U.S.C. § 406(b). See id. These motions

will be denied.

                               STANDARD OF REVIEW

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this court is to determine whether the decision of the Commissioner is

supported by substantial evidence and whether proper legal standards were applied.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002). This court must “scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). Substantial evidence is “such relevant

                                             2
evidence as a reasonable person would accept as adequate to support a conclusion.” Id. It

is “more than a scintilla, but less than a preponderance.” Id. A reviewing court “may not

decide facts anew, reweigh the evidence, or substitute [its] decision for that of the

[Commissioner].” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). In other words,

this court is prohibited from reviewing the Commissioner’s findings of fact de novo, even

where a preponderance of the evidence supports alternative conclusions.

       While the court must uphold factual findings that are supported by substantial

evidence, it reviews the ALJ’s legal conclusions de novo because no presumption of

validity attaches to the ALJ’s determination of the proper legal standards to be applied.

Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). If the court finds an error in the ALJ’s

application of the law, or if the ALJ fails to provide the court with sufficient reasoning for

determining that the proper legal analysis has been conducted, it must reverse the ALJ’s

decision. Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

       To establish his or her entitlement for a period of disability, a claimant must be

disabled as defined by the Social Security Act and the Regulations promulgated thereunder.

The Regulations define “disabled” as “the inability to do any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish an

entitlement to disability benefits, a claimant must provide evidence about a “physical or

mental impairment” that “must result from anatomical, physiological, or psychological



                                              3
abnormalities which can be shown by medically acceptable clinical and laboratory

diagnostic techniques.” 20 C.F.R. § 404.1508.

      The Regulations provide a five-step process for determining whether a claimant is

disabled. 20 C.F.R. § 404.1520(a)(4)(i-v). The Commissioner must determine in sequence:

      (1)    whether the claimant is currently employed;

      (2)    whether the claimant has a severe impairment;

      (3)    whether the claimant’s impairment meets or equals an impairment
             listed by the Commissioner;

      (4)    whether the claimant can perform his or her past work; and

      (5)    whether the claimant is capable of performing any work in the
             national economy.

Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to a formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562–63 (7th Cir.

1999); accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). The sequential

analysis goes as follows:

      Once the claimant has satisfied steps One and Two, [he] will automatically
      be found disabled if [he] suffers from a listed impairment. If the claimant
      does not have a listed impairment but cannot perform [his] work, the burden
      shifts to the [Commissioner] to show that the claimant can perform some
      other job.

Pope, 998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The

Commissioner must further show that such work exists in the national economy in

significant numbers. Id.

                                   ALJ’S DECISION



                                            4
       The ALJ found first that plaintiff had not engaged in substantial gainful work during

the period from his alleged onset date of January 18, 2014, through his date last insured of

March 31, 2016. R. 20. At step two, the ALJ determined that plaintiff suffers from the

severe impairments of seizure disorder, headaches, back and neck pain, bilateral carpal

tunnel syndrome, and past left shoulder surgery still causing pain. Id. The ALJ next

concluded that the plaintiff does not have an impairment or combination of impairments

that meets or medically equals a listed impairment. R. 22. The ALJ stated that he considered

all of the plaintiff’s impairments individually and collectively in determining the plaintiff’s

residual functional capacity (“RFC”). See R. 22–26.

       The ALJ made the following RFC determination:

       [T]he claimant had the [RFC] to perform light work as defined in 20 CFR [§]
       404.1567(b) except he can reach overhead occasionally with his left upper
       extremity and he can frequently handle, finger, and feel with both upper
       extremities. The claimant should never climb ladders[,] ropes[,] or scaffolds
       but can frequently climb ramps and stairs. He can frequently balance, stoop,
       kneel, crouch, and crawl. The claimant should avoid unprotected heights,
       moving mechanical parts, operating motor vehicles, or open bodies of water.
       The claimant is also limited to performing simple, routine, and repetitive
       tasks, simple work-related decisions, and only occasional changes in a
       routine work setting.

R. 22–23. At step four, the ALJ found that plaintiff was unable to perform his past relevant

work as municipal maintenance worker, mill maintenance worker, dishwasher, and kitchen

helper. R. 26. Given plaintiff’s age, experience and RFC, the ALJ determined at step five,

with the assistance of vocational expert (“VE”) testimony, that there were jobs that exist in

significant numbers in the national economy that the plaintiff could perform. R. 27.

Specifically, the VE identified representative jobs such as production assembler and


                                              5
cafeteria attendant. R. 27. The ALJ’s findings resulted in a determination that the plaintiff

“was not under a disability … from January 18, 2014, the alleged onset date, through March

31, 2016, the date last insured.” Id.

                             ADMINISTRATIVE HEARING

       Plaintiff was 50 years old at the time of the administrative hearing held on May 23,

2016. R. 37. He testified that he has an 11th-grade education and lives in a mobile home

with his wife, who is disabled due to mental health issues. R. 37–38.

       Plaintiff has not worked since at least January 2014. R. 42. His past relevant work

included maintenance work since 2001 and dishwashing work since 2011. R. 40–42.

Plaintiff alleges that he is disabled and unable to work due to seizures, a crooked spine, a

torn ligament in his left shoulder that required surgery, shoulder issues with bursitis, carpal

tunnel in both hands, and migraine headaches. R. 43. Plaintiff is on medication for his

seizures, but he still occasionally gets them and he estimated that he had five seizures in

2016. R. 44–45. Plaintiff underwent surgery on his left shoulder in 2014. R. 45. His

shoulder is better, but he still has left shoulder pain three to four times per month. R. 45.

His shoulder pain level is at a three out of ten, with ten being the worst pain. R. 46. When

plaintiff has back pain, his pain level is at an eight or nine. R. 46–47. He takes medication

which helps reduce his pain. R. 50–51. He denied any side effects from his medications.

R. 51. Plaintiff testified that he has carpal tunnel in both wrists with numbness, and he has

pain in both hands. R. 47–48. He was prescribed braces for his wrists that help, but he still

has problems. R.51–52. He also experiences numbness up and down his right leg. R. 48.



                                              6
       Plaintiff testified that he can only lift about ten pounds because of problems with

his hands. R. 53. He can only stand four or five minutes before needing to sit, and he can

walk about a half hour before needing a break. R. 54. He can sit for about 30 to 45 minutes

before his back begins to bother him. R. 54. He testified that he spends most of his days

lying down. R. 55.

       Regarding his hand limitations, plaintiff testified that he has numbness that makes

it difficult for him to do things such as buttoning a shirt, opening a door knob, picking up

things, or opening a jar. R. 56–57. His wife helps him with daily personal care such as

feeding, bathing, and grooming. R. 58. Other than throwing in a load of laundry, defendant

relies on his wife to do most of the chores around the house, or his sister will come to help

them. R. 59–60. He has no hobbies and does not engage in social activities except to go to

church. R. R. 60.

       The ALJ next took testimony from a vocational expert who classified plaintiff’s past

relevant work as a municipal maintenance worker and mill maintenance worker as heavy

exertional positions, and dishwasher or kitchen helper as medium exertional. R. 62. The

ALJ posed a hypothetical to the VE assuming an individual of plaintiff’s age, education,

and past work experience who can lift and carry 20 pounds occasionally and 10 pounds

frequently; who can occasionally reach overhead with the left extremity and can frequently

handle, finger, and feel with both upper extremities; frequently climb ramps and stairs but

never climb ladders, ropes or scaffolds; frequently balance, stoop, kneel, crouch, and crawl;

can never be exposed to unprotected heights, moving mechanical parts, or operate

commercial machinery; is limited to performing simple, routine, and repetitive tasks; and

                                             7
is limited to simple work-related decisions and only occasional changes in work setting. R.

62–63. Based on this hypothetical, the VE testified that plaintiff could not perform his past

relevant work. R. 63. However, the VE identified other jobs in the national economy that

plaintiff could perform, including production assembler and cafeteria attendant. R. 64. In

the second hypothetical, the VE was asked to assume that the individual could perform

sedentary work, and could occasionally balance, kneel, crouch, and crawl, and only

occasionally climb ramps and stairs but never climb ladders, ropes or scaffolds, with the

same environmental and mental limitations as in the first hypothetical. R. 64. Based on this

second scenario, the VE testified there were sedentary exertional level jobs available in the

national economy such as surveillance monitor, sedentary assembler, and microfilm

document preparer. R. 65. For individuals who were unable to sit, stand and walk for a

total of eight hours or who needed to lie down during an eight-hour work day, the VE

testified there would be no competitive work available. R. 65. At the conclusion of the

hearing, the ALJ indicated that he might order a consultative examination. R. 66.

                                       ISSUE ON APPEAL

       The plaintiff argues that the ALJ’s decision should be reversed because it is

internally inconsistent as to a material fact, thus precluding support by substantial evidence.

                                           DISCUSSION

       Following the hearing, the plaintiff was seen by a consultative examiner, William

D. King, M.D. Plaintiff contends that the ALJ erred in crediting the opinions of the

consultative examiner regarding plaintiff’s postural limitations, but then failed to include

those limitations in the RFC assessed and in the hypothetical to the VE. (Doc. 13 at 3–6).

                                              8
The Commissioner responds that the ALJ only accorded partial weight to Dr. King’s

opinions but, even if his postural limitation opinions were accepted in full, the VE’s

testimony provides substantial evidence to support the ALJ’s decision because the jobs

identified by the VE require, at most, occasional balancing, stooping, kneeling, crouching,

and crawling. (Doc. 14 at 3–6). Because the failure to include the postural limitations on

an occasional, as opposed to frequent, basis in the hypothetical to the VE was at most

harmless error, the Commissioner’s decision is due to be affirmed.

       At the request of the Social Security Administration, plaintiff underwent a

consultative examination with Dr. King on June 30, 2016. R. 368–79. Plaintiff presented

in no acute distress, oriented x3, and with normal gait and posture. R. 375, 377. On physical

examination, plaintiff had 5/5 muscle strength in all extremities. R. 377. In both shoulders,

plaintiff had no tenderness to palpation, no pain, normal strength and tone, and normal

range of motion. R. 377. On examination, his left and rights wrists and hands were

essentially normal except a positive Tinel’s sign on the right supporting his claim of carpal

tunnel. R. 377–78. His grip and dexterity in both hands were normal. R. 378. He was able

to heal/toe and tandem walk and climb onto the exam table without assistance. R. 378.

Plaintiff had full range of motion in his neck and there was no pain or tenderness to

palpation upon cervical spine examination. R. 376–77. Examination of his lumbosacral

spine revealed no tenderness to palpation, no pain, and normal strength and tone, but he

had some stiffness on extension and was positive on the left in the straight leg raising test.

R. 377–78.



                                              9
       Dr. King completed a medical source statement of ability to do work-related

activities (physical). (R. 368–71). Relevant to plaintiff’s argument, Dr. King stated that

plaintiff could “occasionally” stoop, kneel, crouch and crawl. In discussing the opinions of

Dr. King in his decision, the ALJ said as follows:

       Dr. King opined that the claimant could occasionally lift and carry up to
       fifty pounds. He further determined the claimant could, at one time sit for
       an hour, and stand and walk for about a half hour, he could sit for eight
       hours, stand for four hours, and walk for two hours in an eight hour day
       (B9F). Dr. King opined the claimant had manipulative limitations
       bilaterally as well as postural limitations and the claimant should never
       work at unprotected height[s], near mechanical parts, and should never
       operate a motor vehicle (B9F). This opinion is afforded partial weight. Dr.
       King’s opinion on lifting, carrying, standing, environmental and postural
       limitations are consistent with the claimant’s medical record. However,
       Dr. King’s opinion regarding the claimant’s limitations regarding walking
       and occasionally handling is not consistent with his examination or
       notation in the disability report that he had no limitations standing or
       walking. He also found normal grip strength, normal gait, and normal
       dexterity (B9F/13). Those findings and the other physical examinations in
       the record would discount his opinion on the claimant’s ability to walk
       and handle.

R. 25–26. Based on Dr. King’s findings and the ALJ’s statement that plaintiff’s “postural

limitations are consistent with the claimant’s medical record,” the plaintiff argues that the

ALJ erred in failing to limit his RFC to only occasional balancing, stooping, kneeling,

crouching, and crawling. Instead, the ALJ made the following RFC assessment:

       [T]he claimant had the [RFC] to perform light work as defined in 20 CFR [§]
       404.1567(b) except he can reach overhead occasionally with his left upper
       extremity and he can frequently handle, finger, and feel with both upper
       extremities. The claimant should never climb ladders[,] ropes[,] or scaffolds
       but can frequently climb ramps and stairs. He can frequently balance, stoop,
       kneel, crouch, and crawl. The claimant should avoid unprotected heights,
       moving mechanical parts, operating motor vehicles, or open bodies of water.
       The claimant is also limited to performing simple, routine, and repetitive


                                             10
       tasks, simple work-related decisions, and only occasional changes in a
       routine work setting.

R. 22–23 (emphasis added). In posing his first hypothetical to the VE, the ALJ used the

above RFC and specifically referenced frequent balancing, stooping, kneeling, crouching,

and crawling consistent with the RFC. However, plaintiff posits that the ALJ’s RFC and

hypothetical are materially inconsistent with the ALJ’s adoption of Dr. King’s opinions

regarding his postural limitations of occasional stooping, kneeling, crouching, and

crawling, thereby necessitating reversal or remand.3

       In the five-step evaluation process, once it is determined that plaintiff cannot

perform his past work at step four, the burden shifts at step five to the Commissioner to

produce evidence that other work exists in the national economy that plaintiff could

perform given his RFC. See 20 C.F.R. § 404.1560(c)(2); Doughty v. Apfel, 245 F.3d 1274,

1278 n.2 (11th Cir. 2001); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). To do so,

the ALJ may enlist the help of a VE. The plaintiff, however, still has the obligation to prove

he cannot perform the jobs identified by the VE and the ALJ in order to prove that he is

disabled. See Doughty, 245 F.3d at 1278 n.2; Jones, 190 F.3d at 1228. Here, the ALJ, with

the help of VE testimony, identified two jobs—production assembler and cafeteria

attendant—that plaintiff could perform given his RFC. Plaintiff argues that Dr. King



3
  In the ALJ’s second hypothetical, the VE was asked to assume that the individual could perform
sedentary work, and the individual could only occasionally balance, kneel, crouch, and crawl. See
R. 64. As noted by plaintiff, based on the change in age category during the pendency of the claim,
if only sedentary occupations are available, the Medical-Vocational Guidelines (“Grids”) would
direct a finding of disabled as of plaintiff’s fiftieth birthday. See 20 C.F.R. Pt. 404, Subpt. P, App.
2, Rule 201.02. Because the court finds that any error in the first hypothetical was harmless, there
is no need to reach the second hypothetical.
                                                  11
concluded that he could only occasionally balance, stoop, kneel, crouch, and crawl, and yet

these two positions were identified by the VE in response to the hypothetical that included

frequent balancing, stooping, kneeling, crouching, and crawling. Significantly, plaintiff

does not argue that he is unable to perform these activities on an occasional basis. Nor does

plaintiff point to any evidence in the record showing that he cannot do the representative

jobs identified by the VE.

       According to the DOT guidelines, the job of production assembler requires

“occasional” stooping and crouching and requires no balancing, kneeling, or crawling. See

U.S. Dep’t of Labor, Dictionary of Occupational Titles (DOT), §§ 706.687-010, 1991 WL

679074 (4th ed. 1991) (describing the demands of the job of production assembler).

Similarly, the job of cafeteria attendant requires only occasional stooping, but otherwise

no balancing, crouching, kneeling, or crawling. See U.S. Dep't of Labor, Dictionary of

Occupational Titles (DOT), §§ 311.677-010, 1991 WL 679074 (4th ed. 1991) (describing

the demands of the job of cafeteria attendant). Thus, neither of these jobs requires frequent

balancing, stooping, crouching, kneeling, or crawling.

       Plaintiff is correct that the ALJ, when employing a VE, must pose hypothetical

questions that are accurate and supportable on the record and that include all limitations or

restrictions of the claimant. See Wilson, 284 F.3d at 1227 (citing Jones, 190 F. 3d at 1229).

The first hypothetical posed to the VE did mirror the RFC assessed but, as the plaintiff

observes, could be perceived as inconsistent with the evidence to the extent that the ALJ

adopted Dr. King’s opinions regarding postural limitations. The Commissioner argues that

the ALJ only partially relied on Dr. King’s opinions. However, a fair reading of the ALJ’s

                                             12
statements regarding Dr. King’s opinions is that he relied upon the opinions “on lifting,

carrying, standing, environmental and postural limitations [as these opinions were]

consistent with the claimant’s medical record,” but “discount[ed] his opinion on the

claimant’s ability to walk and handle” because those findings were inconsistent with Dr.

King’s examination and the other record evidence. See R. 26.

       The court agrees with plaintiff that the ALJ should have included postural

limitations on an occasional, as opposed to frequent, basis in the first hypothetical posed

to the VE to the extent that the ALJ relied on those postural limitations found by Dr. King.

Notwithstanding, the court finds the error, if any, was harmless, at best. See Diorio v.

Heckler, 721 F.2d 726, 728 (11th Cir.1983)(applying harmless error analysis to ALJ’s

incorrect statements that were irrelevant to whether claimant had a severe impairment). As

discussed above, the jobs identified by the VE required, at most, occasional balancing,

stooping, kneeling, crouching, and crawling, with some of these postural limitations not

present at all. Thus, the jobs identified inherently included the postural limitations Dr. King

found plaintiff could do. It is plaintiff’s burden to prove he is disabled. See Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam). Plaintiff has not directed the

court to any evidence to show he cannot perform the jobs identified by the ALJ, so as to

prove that he is disabled. See Doughty, 245 F.3d at 1278 n.2; Jones, 190 F.3d at 1228.

Accordingly, the Commissioner’s decision is due to be affirmed.

                              CONCLUSION AND ORDER




                                              13
      Upon consideration of the parties’ briefs and the record, the Commissioner’s

decision is based on substantial evidence and is in accordance with controlling law. The

Commissioner’s decision will be AFFIRMED by a separate judgment.

      In addition, it is hereby

      ORDERED that the plaintiff’s motion for an award of EAJA fees and motion for

an extension of time to file a motion for an award of attorney’s fees pursuant to 42 U.S.C.

§ 406(b) are DENIED. See Doc. 13.

      Done, on this the 9th day of May, 2019.

                                                       /s/ Susan Russ Walker
                                                       Susan Russ Walker
                                                       United States Magistrate Judge




                                            14
